      Case: 1:15-cv-00210-WHB Doc #: 108 Filed: 11/29/18 1 of 3. PageID #: 2129



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 ELIZABETH GOODWIN, As Administrator               CASE NO. 1:15-CV-00210
 of the Estate of BRIAN GARBER,
                                                   MAGISTRATE JUDGE
        Plaintiff,                                  WILLIAM H. BAUGHMAN, JR.

 v.

 RICHLAND COUNTY, OHIO, et al.,

        Defendants.


 PLAINTIFF’S SUPPLEMENT TO MOTION IN LIMINE TO PRECLUDE EVIDENCE, ARGUMENT, OR
   TESTIMONY CONCERNING FACTS NOT KNOWN TO DEFENDANTS AT THE TIME OF THE
                                   SHOOTING



        Plaintiff, through counsel, submits her supplement to her motion in limine to preclude

evidence, testimony, argument, or innuendo concerning facts not known to Defendants at the time

of the shooting (Dkt. 53).

        Plaintiff previously moved to exclude all testimony, evidence, and arguments concerning

Sara Knowlton’s February 7, 2018 phone call to Richland County Sheriff’s Office (RCSO) (Def.

Ex. 1015 and 1016), relaying a message concerning the instant case. In this call, Sara Knowlton

expressed that Defendants were not wrong in killing Brian Garber and that she was wrong to file

the lawsuit.

        Plaintiff previously moved to exclude this evidence on the grounds that Ms. Knowlton was

not present when Defendants shot and killed Brian Garber and she has no relevant information

about the shooting of Brian Garber on March 16, 2014. Further, other information provided in the

call was not in the possession of Defendants on the night they shot and killed Brian Garber.



                                               1
    Case: 1:15-cv-00210-WHB Doc #: 108 Filed: 11/29/18 2 of 3. PageID #: 2130



Notably, Ms. Knowlton has since recanted the phone call, noting the tense conditions surrounding

custody litigation relating to her children and other extenuating circumstances which affected her

statements to RCSO. (See Dkt. 53.)

       The motion is still pending at this time. Since the time Plaintiff filed her motion in limine

concerning this evidence, Sara Knowlton resigned from the role of administrator of the Estate of

Brian Garber. Therefore, Ms. Knowlton is no longer a party to the case and is only a witness. The

statement is not admissible under Fed. R. Evid. 801(d)(2) as the statement of a party-opponent.

The phone call constitutes hearsay not subject to any exception. At best, the recording or transcript

of the phone call can be used for the purpose of impeachment and are not admissible as evidence.

       Admitting evidence related to the phone call would only serve to inflame the jury and

would be extraordinarily prejudicial. It is not relevant to the jury’s determinations about the facts

of this case, and must be precluded.

       For the reasons stated in Plaintiff’s motion in limine to preclude evidence, testimony,

argument, or innuendo concerning facts not known to Defendants at the time of the shooting (Dkt.

53), and for the reasons stated above, Plaintiff asks the court to exclude all evidence, testimony,

argument, or innuendo relating to Sara Knowlton’s phone call to RCSO on February 7, 2018.




                                                 2
    Case: 1:15-cv-00210-WHB Doc #: 108 Filed: 11/29/18 3 of 3. PageID #: 2131



                                                Respectfully submitted,

                                                /s/ Jacqueline C. Greene
                                                TERRY H. GILBERT (0021948)
                                                JACQUELINE C. GREENE (0092733)
                                                FRIEDMAN & GILBERT
                                                55 Public Square, Suite 1055
                                                Cleveland, OH 44113-1901
                                                Tel: (216) 241-1430
                                                Fax: (216) 621-0427
                                                Email: tgilbert@f-glaw.com
                                                        jgreene@f-glaw.com

                                                W. ANDREW HOFFMAN, III (0006680)
                                                CHANCE G. DOUGLAS (0087958)
                                                HOFFMAN LEGAL GROUP, LLC
                                                24100 Chagrin Blvd., Suite 280
                                                Cleveland, OH 44122
                                                Tel: (216) 292-5200
                                                Fax: (216) 292-8766
                                                Email: ahoffman@hoffmanlegalgroup.com
                                                       cdouglas@hoffmanlegalgroup.com

                                                Counsel for the Estate of Brian Garber




                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 29, 2018, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s system.

                                                /s/ Jacqueline C. Greene
                                                JACQUELINE C. GREENE (0092733)
                                                One of the Attorneys for Plaintiff




                                                   3
